Title: To James Madison from John Moore, [ca. 2 May 1816]
From: Moore, John
To: Madison, James


        
          [ca. 2 May 1816]
        
        The petition of John Moore, humbly shews unto your Excellency: That at November Term of 1815 of the Circuit Court of the district of Columbia, held for the County of Alexandria, your petitioner was found guilty of a Misdemeanor, and amerced in the sum of fifty Cents, and ordered to stand committed until payment of the fine and the Costs of prosecution. Your petitioner shews unto your Excellency, that being unable to pay the said fine and the Costs of the prosecution, he now is, and has been ever since the month of November before mentioned, confined in the Jail of Alexandria County—and has no prospect of being liberated from his confinement, except your Excellency’s clemency be extended to him.
        Your petitioner therefore humbly prays your Excellency: That the Judgment aforesaid may be remitted, and that he may be discharged from his long and painful imprisonment, And your petitioner as in duty bound shall ever pray
        
          Jno. Moore
        
      